Order reversed upon the law, with ten dollars costs and disbursements, and motion to resettle the ease on appeal by including the demand and the bill of particulars granted, with ten dollars costs. In our opinion, the bill of particulars is an amplification of plaintiff’s complaint and, therefore, a part of that pleading which is always before the court, and need not be offered in evidence. (Roscoe Lumber Co. v. Standard Silica Co., 62 App. Div. 421.) Without its presence in the record on appeal, the reference thereto on the defendant appellant’s motion to dismiss would be unintelligible. Lazansky, P. J., Rich, Young, Kapper and Carswell, JJ., concur.